PER CURIAM
 Defendant pled no contest to a charge of felony murder and was sentenced to life imprisonment with a minimum term of 18 years under ORS 163.115 and a life term of post-prison supervision. He assigns error to imposition of the life terms. Defendant’s plea resulted from negotiations in which the state dismissed seven other felony charges and the parties stipulated to the grid block for the offense and to the presumptive range of incarceration. The sentence resulted from the agreement and is not reviewable. ORS 138.222 (2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993). Even if it were, defendant failed to preserve his claim of error and it is not apparent on the face of the record. ORAP 5.45(2); State v. Brown, 310 Or 347, 355, 800 P2d 259 (1990). We may not review it. State v. Farmer, 317 Or 220, 856 P2d 623 (1993); State v. Castrejon, 317 Or 202, 856 P2d 616 (1993).
Defendant also argues that the court erred in ordering him to submit to a blood draw pursuant to ORS 137.076. Assuming that his objection to the trial court preserved the constitutional argument that he makes on appeal, we may not review it. Defendant pled no contest, and our review is limited to whether the disposition exceeds the maximum allowable by law or is unconstitutionally cruel and unusual. ORS 138.050. See State v. Smith, 121 Or App 677, 856 P2d 321 (1993).
Affirmed.